United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.S., Appellant
and
DEPARTMENT OF THE NAVY,
PHILADELPHIA NAVAL SHIPYARD,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1298
Issued: February 27, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 22, 2006 appellant filed a timely appeal of a May 11, 2006 merit decision of the
Office of Workers’ Compensation Programs with respect to authorization for surgery. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied authorization for right knee surgery.
FACTUAL HISTORY
The record establishes that there were two claims for right knee injuries. On
December 30, 1992 appellant tripped over a box and the claim was accepted for a torn meniscus
of the right knee. On January 11, 1995 appellant was involved in a motor vehicle accident while
in the performance of duty. This claim was accepted for cervical and lumbosacral strains, as
well as right knee contusion. Appellant underwent arthroscopic right knee surgery on
January 2, 1997.

Dr. Andrew Collier, the attending orthopedic surgeon, opined in a treatment note dated
July 6, 2000 that appellant needed a total right knee replacement. The Office referred the case
for a second opinion examination by Dr. Donald Leatherwood, an orthopedic surgeon. In a
report dated August 21, 2000, Dr. Leatherwood opined that, while appellant may require surgery
some time in the future, it would not be based on the employment injuries but rather on an
underlying degenerative process. The Office found a conflict and referred the case to Dr. Joseph
Jelen, Jr., a Board-certified orthopedic surgeon, who opined in an October 31, 2000 report that
no surgery was required, noting appellant’s young age and the mild degree of arthritis found.
By decision dated May 16, 2001, the Office denied authorization for the proposed right
knee surgery. This decision was affirmed by an Office hearing representative in a decision dated
February 20, 2002.
Dr. Collier continued to treat appellant and, in a report dated August 20, 2002, he
diagnosed reflex sympathetic dystrophy (RSD), post-traumatic degenerative arthritis in the
medial joint and post-traumatic chondromalacia of the patellae. He also stated that appellant was
depressed and should be evaluated.
The Office referred appellant to Dr. Steven Valentino, an osteopath, regarding her
orthopedic condition, and Dr. Harry Doyle, a psychiatrist, regarding an emotional condition.
Dr. Valentino submitted a November 13, 2002 report stating that he found no objective effects of
a work injury of January 9, 1995 and no objective evidence to substantiate a diagnosis of RSD.
In a report also dated November 13, 2002, Dr. Doyle diagnosed dysthymic disorder and pain
disorder with both psychological factors and a general medical condition. He opined that these
conditions were directly related to the right knee work injury and associated physical sequelae of
that injury.1
Appellant continued to receive compensation for wage loss. In a treatment note dated
March 14, 2006, Dr. Collier indicated that appellant was having severe knee pain with synovitis,
minimal effusion, varus collapse, lateral thrust and antalgic gait. He stated that appellant “really
needs a knee joint.” In a report dated April 10, 2006, Dr. Collier diagnosed post-traumatic
chondromalacia patellae, post-traumatic meniscal tears, residual post-traumatic arthritis and
sequelae of RSD. He opined, “Her diagnosed condition is medically connected to her work
injury by direct cause.” Dr. Collier stated that appellant continued to have significant disability
due to her right knee and leg.
The Office requested that an Office medical adviser provide an opinion as to
authorization for a total knee replacement. In a report dated April 12, 2006, the medical adviser
reviewed medical records and stated in pertinent part:
“However, it is recognized that patients who have reflex sympathetic dystrophy
typically would have the reflex sympathetic dystrophy increase in severity
following major operative procedure.
Therefore, the RSD represents a
contraindication in the operative procedure.
1

The record transmitted to the Board indicated a consequential emotional condition was accepted by the Office,
although appellant apparently was not notified until after the May 11, 2006 decision.

2

“It is also recognized that she had a full recovery for her work-related injury of
1995. She had an interval in 2002 where there was no evidence of any
progressive osteoarthritis or need for a knee replacement according to multiple
consultants.
“Therefore, it could be concluded that the claimant had a full recovery from the
injury and her multiple arthroscopic procedures and that any new complaints are
unrelated to the 1995 injury.
“Therefore, it would not be appropriate to recommend the knee replacement based
on the work-related injury that was documented in 1995 as a result of the federal
employment.
“There is a psychiatric history which could represent a contraindication to knee
replacement.”
By decision dated May 11, 2006, the Office denied authorization for total knee
replacement surgery for the right knee.
LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office
considers likely to cure, give relief, reduce the degree or the period of disability, or aid in
lessening the amount of the monthly compensation.2 The Office has the general objective of
ensuring that an employee recovers from his injury to the fullest extent possible in the shortest
amount of time. The Office therefore has broad administrative discretion in choosing means to
achieve this goal. The only limitation on the Office’s authority is that of reasonableness. Abuse
of discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deductions from
established facts. It is not enough to merely show that the evidence could be construed so as to
produce a contrary factual conclusion.3
In order for a surgery to be authorized, appellant must submit evidence to show that the
requested procedure is for a condition causally related to the employment injury and that it is
medically warranted. Both of these criteria must be met in order for the Office to authorize
payment.4

2

5 U.S.C. § 8103(a).

3

Francis H. Smith, 46 ECAB 392 (1995); Daniel J. Perea, 42 ECAB 214 (1990).

4

Cathy B. Mullin, 51 ECAB 331 (2000).

3

ANALYSIS
The issue of whether total knee replacement for the right knee should be authorized was
previously developed by the Office and was denied based on an October 31, 2000 report from
Dr. Jelen, an orthopedic surgeon selected as an impartial medical specialist. The attending
orthopedic surgeon, Dr. Collier, again opined in a March 14, 2006 treatment note that appellant
needed a total knee replacement. In an April 10, 2006 report, he did not specifically discuss the
proposed surgery. Dr. Collier indicated that appellant continued to have right knee symptoms, as
well as back and ankle symptoms. He provided several diagnoses for the right knee, including
post-traumatic chondromalacia patellae, post-traumatic arthritis and he also diagnosed RSD of
the right leg. These conditions are not accepted as employment related and Dr. Collier did not
provide a rationalized medical opinion on causal relationship with the employment injuries.
Dr. Collier stated that the conditions were causally related to a work injury, without providing
medical reasoning. His reports are of diminished probative value on the issue of whether the
proposed surgery is warranted as a result of an employment injury.
On the other hand, the Office medical adviser provided a reasoned opinion that the total
knee replacement should not be authorized. He noted the prior medical history and indicated that
the knee complaints were not employment related. The medical adviser also noted that the
surgery was contraindicated by other diagnoses, including RSD and psychiatric conditions.
As noted above, the Office has discretion to achieve the goals set forth in section 8103.
Based on the evidence of record, the Office reasonably concluded that the proposed total knee
replacement for the right knee was not appropriate in this case. The Board finds no error in the
Office’s denial of authorization for the proposed right knee surgery.
CONCLUSION
The medical evidence does not establish that the Office abused its discretion in denying
authorization for right knee surgery.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 11, 2006 is affirmed.
Issued: February 27, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

